Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  137424                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  DANIEL ADAIR, et al.,                                                                                Stephen J. Markman
           Plaintiffs-Appellants,                                                                      Diane M. Hathaway,
                                                                                                                         Justices
  v                                                                 SC: 137424
                                                                    COA: 230858
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/
  137453

  DANIEL ADAIR, et al.,
           Plaintiffs-Appellees,
  v                                                                 SC: 137453
                                                                    COA: 230858
  STATE OF MICHIGAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the applications for leave to appeal the July 3, 2008
  judgment of the Court of Appeals are considered, and they are GRANTED, limited to the
  issues: (1) whether the prohibition of unfunded mandates in Const 1963, art 9, § 29
  requires the plaintiffs to prove specific costs, either through the reallocation of funds or
  out of pocket expenses, in order to establish their entitlement to a declaratory judgment;
  and (2) whether plaintiffs are entitled to recover the “costs incurred in maintaining” this
  suit pursuant to Const 1963, art 9, § 32.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 3, 2009                       _________________________________________
           0331                                                                Clerk